Name: Commission Regulation (EEC) No 185/81 of 23 January 1981 correcting the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 81 Official Journal of the European Communities No L 21 /15 COMMISSION REGULATION (EEC) No 185/81 of 23 January 1981 correcting the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the c6mmon organization of the market in rice ('), as last amende4 by the Act of Accession of Greece (2), and in particular Article 1 1 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2269/80 (3), as last amended by Regulation (EEC) No 161 /81 (4); Whereas a check has revealed an error in the Annex to that Regulation ; whereas the Regulation in question must therefore be corrected, In the Annex to Regulation (EEC) No 2269/80, as last amended by Regulation (EEC) No 161 /81 , the amount '41-96' under subheading ex 10.06 B II b) 2 is replaced by '91-96'. Article 2 This Regulation shall enter into force on 24 January 1981 . It shall apply with effect from 22 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 291 , 19 . 11 . 1979, p . 17 . (J) OJ No L 228, 30. 8 . 1980, p. 5 . (4) OJ No L 19, 22. 1 . 1981 , p. 5 .